DETAILED ADVISORY ACTION
	
Claim Status
Claims 1, 3, 5-6, 8-15 is/are pending.
Claims 1, 3, 5-6, 8-15 remain/s rejected.
Claims 2, 4, 7, 16-20 have been previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Proposed Amendments
The proposed amendments will NOT be entered because they raise new issues that would require further consideration and/or search.
 	The proposed Claim Amendments filed 08/24/2022 to claim 1 directed to specific pairs of polymeric binders has not been previously presented.
 	The proposed Claim Amendments filed 08/24/2022 to claim 1 would raise new issues with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of the presence of confusing typographic errors (e.g., “different polymeric binders polymeric binders”; etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5-6, 8-15 remain/s rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited range of first and second powder coating compositions, does not reasonably provide enablement for the entire recited compositional range of the first and second powder coating compositions encompassed by the present claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make coatings meeting the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A): the claims are relatively broad -- e.g., but not limited to:
• the present claims do not contain any restrictions on the individual compositions of the first powder coating composition as a whole and the second powder coating composition as a whole, except for: (i) the recited difference in flow between the first and second powder coating compositions; and (ii) the required presence of a carboxyl-functional polyester binder resin with a specified Tg value in both the first powder coating composition and the second powder coating composition.

• the present claims do not contain any restrictions on the individual carboxyl-functional polyester binder resin in both the first powder coating composition and the second powder coating composition, except for the required presence of carboxyl groups and the required Tg value.

	With respect to Wand factor (B): the specification and the working Example appears to indicate that the use of two powder compositions with different flows, combined with a single curing step, for the first powder coating layer and the second powder coating layer is necessary for obtaining the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8).
	With respect to Wand factors (C)-(D): the specification states that it is well known in the art to utilize low melt flow powder coatings for first coating layers and high coating layers for second coating layers, wherein the coating layers are separately cured.
 	With respect to Wand factors (E): the specification states that the simultaneous curing of the recited first and second powder coating layers surprisingly provides excellent corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) with a single curing step, compared to coatings formed with separately cured coating layers.
	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a single working Example using a first powder coating composition (composition unspecified) with a flow of 21 mm and a second powder coating composition (composition unspecified) with a flow of 78 mm to produce a coating which exhibited the recited edge coverage (claim 1) and additionally 20-degree gloss (claim 8).  
 	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the unexpected effect of a single curing step for a first low flow powder coating layer and the second high flow powder coating layer on corrosion-resistance, surface smoothness, and edge coverage (claim 1), it is the Examiner’s position that undue experimentation would be required to achieve single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) using powder coating compositions which are encompassed by the present claims, but are substantially different in composition from those used in the single working Example in the specification, since the chemical composition of the individual first and second powder coating compositions, in particular the type and amount of carboxyl-functional polyester binding resin, would be reasonably expected to materially affect the recited properties (e.g., corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8)) of a coating formed by a combination of said first and second powder coating compositions.
	The present claims do not contain any limitations with respect to the individual compositions of the first powder coating composition as a whole and/or the second powder coating composition as a whole, except for the required presence (amount unspecified) of a carboxyl-functional polyester with a specified range of Tg values in both the first powder coating composition and the second powder coating composition.  Furthermore, the present claims do not contain any limitations with respect to the carboxyl-functional polyester in both the first powder coating composition and the second powder coating composition aside from the requirement of a specified Tg value.  The single working Example in the specification fails to provide any information regarding the types and amounts of components present in Composition #1 or Composition #2 of Table 1.  
 	For example, with respect to the compositions of the first powder coating composition as a whole and the second powder coating composition as a whole: 

• it is unclear whether a layer of a first powder coating composition with the recited low melt flow which differs substantially from Composition #1 of Table 1 (whose composition is wholly unspecified) in the types and/or amounts of various components (e.g., carboxyl-functional polyester binding resin, other resin binder(s), crosslinking agent(s), pigments, other additives, etc.), combined with a layer of the Composition #2 of Table 1 (whose composition is wholly unspecified) will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8), since the Examiner has reason to believe that the types and amounts of components present in a powder coating composition as a whole would materially affect numerous performance properties (e.g., gloss, smoothness, wetting, corrosion resistance, etc.); 

• it is unclear whether a layer of Composition #1 of Table 1 (whose composition is wholly unspecified), combined with a layer of a second powder coating composition with the recited high melt flow which differs substantially from Composition #2 of Table 1 (whose composition is wholly unspecified) in the types and/or amounts of various components (e.g., carboxyl-functional polyester binding resin, other resin binder(s), crosslinking agent(s), pigments, other additives, etc.) will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8), since the Examiner has reason to believe that the types and amounts of components present in a powder coating composition as a whole would materially affect numerous performance properties (e.g., gloss, smoothness, wetting, corrosion resistance, etc.);

• it is unclear whether a layer of a first powder coating composition with the recited low melt flow which differs substantially from Composition #1 of Table 1 (whose composition is wholly unspecified) in the types and/or amounts of various components (e.g., carboxyl-functional polyester binding resin, other resin binder(s), crosslinking agent(s), pigments, other additives, etc.), combined with a layer of a second powder coating composition with the recited high melt flow which differs substantially from Composition #2 of Table 1 (whose composition is wholly unspecified) in the types and/or amounts of various components (e.g., carboxyl-functional polyester binding resin, other resin binder(s), crosslinking agent(s), pigments, other additives, etc.) will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8), since the Examiner has reason to believe that the types and amounts of components present in a powder coating composition as a whole would materially affect numerous performance properties (e.g., gloss, smoothness, wetting, corrosion resistance, etc.);

• it is unclear whether a first powder coating composition and/or a second powder coating composition containing a carboxyl-functional polyester binder resin which differs significantly (e.g., with respect to acid number, molecular weight, polydispersity (Mw/Mw) ratio; branching or the lack thereof; etc.) from the binder resins used in Composition #1 and/or #2 in Table 1 (which are not identified) will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8), since the Examiner has reason to believe that the molecular structure and chemical characteristics of a carboxyl-functional polyester binder resin used in a powder coating composition would materially affect numerous performance properties (e.g., gloss, smoothness, wetting, corrosion resistance, etc.);

• it is unclear a first powder coating composition and/or a second powder coating composition containing only minor amounts of carboxyl-functional polyester binder resin with the recited Tg (e.g., 0.1 wt% or  1 wt% or 5 wt% or 10 wt% or 20 wt% or 30 wt%, etc.) and mostly composed (e.g., 99.9 wt% or 99 wt% or 95 wt% or 90 wt% or 80 wt% or 70 wt%, etc.) of other binder resins (e.g., non-carboxyl functional polyester resins; carboxyl functional polyester resins with Tg values outside the recited range of 55-70 ºC; acrylic resins, epoxy resins, polyurethane resins, polyamide resins, polyvinyl chloride resins, fluoropolymer resins, silicone resins, etc.) will result in single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8), since the Examiner has reason to believe that a certain minimal amount of carboxyl-functional polyester binder resin with the recited Tg needs to be present in both the first and second powder coating compositions in order to provide the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8).  Furthermore, the Examiner has reason to believe that the presence of non-trivial amounts of other components in a powder coating composition as a whole would materially affect numerous performance properties (e.g., gloss, smoothness, wetting, corrosion resistance, etc.).  


	Applicant has not provided persuasive evidence that the ability to obtain a single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) is essentially solely a function of:  
(i) the individual melt flow values of the first and second powder coating compositions; 

(ii) the presence (in any amount) of carboxyl-functional polyester binder resins with the specified Tg values in both the first powder coating composition and the second powder coating composition;  

(iii) the thicknesses of the first powder coating layer and second powder coating layer; and

(iv) the use of a single curing step,

and furthermore, that the ability to obtain a single-step cured coatings with the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) is effectively independent from: 
(1) the types and amounts of other components in the first powder coating composition as a whole and the second powder coating composition as a whole;

(2) the molecular structure and characteristics (aside from Tg) of the carboxyl-functional polyester binder resin.

In view of the above, the disclosure as originally filed does not enable one of ordinary skill in the art to make coatings meeting the recited combination of corrosion-resistance, surface smoothness, and edge coverage (claim 1), and additionally 20-degree gloss (claim 8) over the entire scope of the present claims.
 	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-15 remain/s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what constitutes the first and second powder coatings being “substantially identical in color”.  What degree of similarity is required to qualify as being “substantially” identical in color?  What degree(s) of difference in which color characteristic(s) (e.g., hue, chroma, lightness, tints, shades, etc.) are acceptable as being “substantially” identical in color?
 	Claim 1 is vague and indefinite because in the phrase “wherein the first and second powder coating are substantially identical in color”, the singular term “coating” is inconsistent with the plural terms “the first and second” and “are”.
	Claims 3, 5-6, 8-15 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
The rejections under pre-AIA  35 U.S.C. 103(a) based on SCHLEGEL (US 2005/0132930) and DALY ET AL (US 2009/0192247) in the previous Office Action mailed 10/07/2020 have been withdrawn in view of the Claim Amendments filed 01/07/2021.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been considered but are moot because the proposed Claim Amendments filed 08/24/2022 have NOT been entered.

Applicant's arguments previously filed 02/23/2022 have been fully considered but they remain not persuasive for the reasons stated in the Office Action mailed 05/24/2022 (reproduced below for Applicant’s convenience).
 	(A) Applicant argues that the phrase “wherein the first and second powder coating are substantially identical in color” is “reasonably clear to a person skilled in the art”.  However, what constitutes being “substantially” identical can vary significantly depending on the specific situation.  For example, does “pale green” and “light green” constitute being “substantially” identical in color?  Does “dark blue” and “ultramarine” constitute being “substantially” identical in color?  
 	While the specification states that the degree of color-matching can be assessed using a L*a*b* system (i.e., CIELAB color space system), the specification fails to provide any quantitative criteria for what constitutes being “substantially” identical in color (i.e., what variations in L*-values, a*-values, and/or b*-values between the first and second powder coating compositions are acceptable?) compared to being “identical” in color (i.e., having the same L*a*b* values).
 	(B) Applicant argues that the Claim Amendments filed 02/23/2022 make the present claims fully commensurate with the scope of enablement provided by the disclosure as originally filed.  However, the specification still does not reasonably provide enablement for the entire compositional range of the first and second powder coatings encompassed by the present claims as set forth in the Claim Amendments filed 02/23/2022 for the reasons discussed in detail in the rejections under 35 U.S.C. 112(a) in the present Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 29, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787